EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Bascobert on July 20, 2022.
The application has been amended as follows: 
Claim 14 A system for analyzing data from a urodynamic study to determine an abnormality of the bladder, the system comprising:
catheter for insertion into a bladder (20) of a patient; a pump for providing a solution into the bladder (20);
a computing device connected to the pump and the catheter, the computing device including a memory device, a processing device and a display device;
a user interface that provides a visual representation to a display; 
wherein the memory device (40, 43, 46) is configured to store pressure data (76, 78, 92) from said catheter that represents a pressure of liquid inside a bladder (20);
said memory device (40, 43, 46) configured to store volume data from said catheter that represents a volume of said liquid inside said bladder (20);
wherein the processing device (40) is configured to retrieve said pressure data (76, 78, 92) from said memory device (40, 43, 46) and using said processing device (40) to correlate said pressure data (76, 78, 92) with said volume data;
said processing device (40) configured to retrieve said pressure data (76, 78, 92) from said memory device (40, 43, 46) and determine vesicoelastic pressure data (10, 12, 14) that represents pressure exhibited by vesicoelastic forces in said bladder (20) by employing a linear regression to identify and display a best fit line on the display device;
said processing device (40) configured to correlate said vesicoelastic pressure data (10, 12, 14) with said volume data and to identify the maximum pressure value; [and]
said processing device employing a linear regression to identify and display a best fit line on the user interface, wherein the best fit line resides at bottom points of the pressure values stored; and
said user interface displaying the best fit line with the pressure v volume curve on the user interface such that the display provides a visual representation of a demarcation between a vesicoelastic force and a detrusor force provided by the bladder;
said processing device (40) configured to calculate an amount of vesicoelastic work performed by said bladder (20) based on said best fit line, wherein said user interface displays , wherein said work is determined by calculating an area under said best fit line when said vesicoelastic pressure data (10, 12, 14) is correlated against said volume data.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
“As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.” Memorandum - Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. p. 3, para 1. 
Examiner cannot find evidence that the combination of additional elements (including “displaying the best fit line with the pressure v volume curve on the user interface such that the display provides a visual representation of a demarcation between a vesicoelastic force and a detrusor force provided by the bladder”) is well-understood, routine and conventional to support an analysis under step 2B according to Office guidelines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David J. McCrosky/Primary Examiner, Art Unit 3791